Case 1:14-cr-00356-ENV Document 475 Filed 05/21/20 Page 1 of 5 PageID #: 5700



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
UNITED STATES,                                                 :
                                                               :
                           -against-                           :
                                                               :   MEMORANDUM & ORDER
JAMES BAYFIELD,                                                :
                                                               :   14-CR-356 (ENV)
                                             Defendant.        :
                                                               :
-------------------------------------------------------------- :
                                                               x

VITALIANO, D.J.

        On October 26, 2018, defendant James Bayfield was sentenced to 21 months’

imprisonment after a jury found him guilty of three counts of bank fraud and one count of

conspiracy to commit bank and wire fraud. See Judgment, Dkt. 424. Bayfield is currently

incarcerated at the Brooklyn Metropolitan Detention Center (“MDC”), but he is scheduled to be

transferred to a halfway house—the Brooklyn Residential Reentry Center (“Brooklyn RRC”)—

on this date. Def.’s Mot., Dkt. 472, at 1–2; Gov’t Opp’n, Dkt. 474, at 1, 2 n.1. It appears to be

the understanding of the parties that, absent unforeseen circumstances, less than two months

later, he will be transferred again to serve the remainder of his custodial sentence on home

confinement, which is scheduled to end on September 6, 2020. Def.’s Mot. at 1. But, as a

claimed consequence of the COVID-19 pandemic, Bayfield moved for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) on May 1, 2020, arguing that, due to his obesity and

hypertension, he faces a high risk of suffering serious complications from COVID-19 and should

be released to home confinement immediately. Id. at 1–3. The Court understands Bayfield’s

claim to apply to conditions at both MDC and the Brooklyn RRC. The government opposes

Bayfield’s motion. Gov’t Opp’n at 1. The Court held oral argument on May 18, 2020. For the

reasons that follow, Bayfield’s motion is denied.


                                                         1
Case 1:14-cr-00356-ENV Document 475 Filed 05/21/20 Page 2 of 5 PageID #: 5701



                                              Discussion


        Because Bayfield has exhausted his administrative remedies, Bayfield’s motion is

considered solely on the merits.1 Under § 3582(c), a sentencing court may reduce a defendant’s

sentence and order release if it finds that “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). U.S.S.G. § 1B1.13 provides guidance as to what

constitutes an “extraordinary and compelling reason,” which includes: (i) serious/terminal

illness, (ii) age of at least 65 plus serious deterioration of physical/mental health, (iii) family

circumstances, such as the death of a minor child’s caregiver, or (iv) “other reasons.” See

U.S.S.G. § 1B1.13 Application Note 1. U.S.S.G. § 1B1.13 provides further that defendant must

not be a danger to the community and that the decision must be made in conjunction with the §

3553(a) factors and the applicable policy statements issued by the Sentencing Commission. Id.

        Bayfield, aged 48 at the time of this decision, argues that the dangers posed by his obesity

and hypertension in conjunction with the ongoing COVID-19 pandemic constitute an

extraordinary and compelling reason for his release. The Court recognizes, of course, that there

is some merit to Bayfield’s concerns. The Centers for Disease Control and Prevention recognize

severe obesity as a condition that places individuals at a higher than average risk of suffering

from COVID-19 complications and also note that a history of hypertension is associated with



1
  Under the First Step Act’s amendments to § 3582(c)(1)(A), courts may reduce a term of
imprisonment upon defendant’s own motion after either (i) the Bureau of Prisons (“BOP”)
denies defendant’s request that BOP file a motion on his behalf or (ii) if 30 days have passed
since the warden of defendant’s facility received his request that BOP file a motion on his behalf,
whichever is earlier. 18 U.S.C. § 3582(c)(1)(A)(i). Bayfield represents that he emailed a letter
addressed to the acting warden of MDC to BOP counsel on April 3, 2020, but after receiving
confirmation from BOP that the letter had been “forwarded to the appropriate department,” he
received no further response. See Def.’s Mot. at 2 n.1; Def.’s Ltr., Dkt. 473. Because BOP
confirmed receipt over 30 days ago, Bayfield has exhausted his administrative remedies.



                                                   2
Case 1:14-cr-00356-ENV Document 475 Filed 05/21/20 Page 3 of 5 PageID #: 5702



“increased illness severity and adverse outcomes.” See Groups at Higher Risk for Severe Illness,

CENTERS FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last visited May 21, 2020); Interim

Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID-

19), CENTERS FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last visited May 21, 2020).

       Nevertheless, the fact that Bayfield has these conditions is by no means a guarantee for

early release. Indeed, some courts have denied early release to inmates as old and older than

Bayfield with these same ailments, citing facts that cut against Bayfield’s view of the risks he

faces. See, e.g., United States v. Hull, No. 3:17-CR-132 (SRU), 2020 WL 2475639, at *3 (D.

Conn. May 13, 2020) (denying release to 63-year-old inmate with hypertension, noting that the

CDC recognizes only pulmonary hypertension as a comorbidity, not regular hypertension);

United States v. Kupa, No. 3:11-CR-00345 (ERK), 2020 WL 2404856, at *1 (E.D.N.Y. May 12,

2020) (denying release to inmate with hypertension and obesity, noting that obesity “is not

among the top 10 leading co-morbidity factors for COVID-19 . . . [and] of the total number of

deaths from COVID-19 in New York State (21,640), 3.6%, or 769, were in the defendant’s age

range (40–49)”).

       The dispositive factor on Bayfield’s motion, however, is that Bayfield has brought forth

no indication that he is at greater risk of contracting COVID-19 at the Brooklyn RRC than he

would be on home confinement. In support of his motion, Bayfield cites a Washington Post

article suggesting that at some undefined point two inmates at the Brooklyn RRC contracted

COVID-19 and that the facility was not taking proper precautions to protect inmates. Shayna

Jacobs, N.Y. Halfway House Hit by Coronavirus Balked at Judge’s Order to Release At-Risk




                                                 3
Case 1:14-cr-00356-ENV Document 475 Filed 05/21/20 Page 4 of 5 PageID #: 5703



Inmate, His Lawyers Say, WASH. POST (Apr. 1, 2020),

https://www.washingtonpost.com/world/national-security/coronavirus-brooklyn-halfway-house-

bureau-of-prisons/2020/04/01/45a38912-737b-11ea-87da-77a8136c1a6d_story.html. But,

Bayfield’s article is over a month old now, and more recent information suggests that the

conditions at the Brooklyn RRC do not place Bayfield at a significant risk of contracting

COVID-19.

       In particular, the Residential Reentry Manager of the Brooklyn RRC affirmed in an

affidavit that as of April 28, 2020 “there are no known active COVID-19 cases at the RRC

Brooklyn location and that no inmates are on quarantine for suspected or presumptive COVID-

19.” United States v. Soliman, No. 17-CR-007 (ERK), 2020 WL 2329266, at *1 (E.D.N.Y. May

11, 2020) (quoting Residential Reentry Manager affidavit)). Furthermore, the Residential

Reentry Manager stated that “although Brooklyn RRC typically has approximately 160 inmates,

Brooklyn RRC has placed many inmates in home confinement or on home pass, and thus, there

are currently only 32 inmates living at the Brooklyn RRC.” Id. Finally, as the government notes

in its opposition papers, the Brooklyn RRC appears to be taking precautions to prevent the

spread of COVID-19. For example, while there was a total of seven positive or presumed

positive COVID-19 cases, those inmates were ordered to complete a 14-day quarantine or moved

to home confinement or home pass in order to prevent the spread. Gov’t Opp’n at 2 n.1, 5–6.

Only one of those seven inmates remains at the Brooklyn RRC, and his infection is no longer

active since he has successfully completed a 14-day quarantine. Id. at 2 n.1. Bayfield offers no

facts in response to these representations.

       Lastly, the Court considers the § 3553(a) factors, and finds that they too militate against

early release. 18 U.S.C. § 3553(a) provides that a sentence should be sufficient but not greater




                                                 4
Case 1:14-cr-00356-ENV Document 475 Filed 05/21/20 Page 5 of 5 PageID #: 5704



than necessary to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; to afford adequate deterrence to criminal conduct; and to

protect the public from further crimes of the defendant. Bayfield correctly points out that his

crime was non-violent and that he has no prior criminal history, but he cannot dispel the fact that

his crime—engaging in a pernicious scheme to defraud home mortgage lenders that wreaked

havoc on an economically challenged neighborhood, leaving homes and homeowners there in

great distress financially and psychologically—had an enormous negative effect on both the

individuals who trusted him and the community at large. In light of the seriousness of his

offense, the § 3553(a) factors would not be served if Bayfield were granted an early release.

                                            Conclusion


       For the foregoing reason, the Court finds that, balancing the totality of circumstances, the

release sought by Bayfield is not justified under 18 U.S.C. § 3582(c)(1)(A). His motion is,

therefore, denied.

       So Ordered.

       Dated: Brooklyn, New York
              May 21, 2020


                                                                    /s/ENV
                                                                    ERIC N. VITALIANO
                                                                    United States District Judge




                                                 5
